EXHIBIT 10.5


 


FIRST AMENDMENT TO

TECHNOLOGY LICENSE AGREEMENT

 

This FIRST AMENDMENT TO TECHNOLOGY LICENSE AGREEMENT (this “First Amendment”) is
made and entered into as of the 3rd day of July, 2008, by and between THOMAS J.
SHAW, a resident of the State of Texas (“Licensor”) and RETRACTABLE
TECHNOLOGIES, INC., a Texas corporation (“Licensee”).

 

RECITALS:

 

A.                                   Licensor and Licensee have heretofore
entered into that certain Technology License Agreement dated as of June 23,
1995, a copy of which is attached hereto as Exhibit “A” (the “Agreement”),
pursuant to which Licensor agreed to grant Licensee an exclusive license to
manufacture, market, sell, distribute and otherwise exploit certain retractable
syringe technology covered by certain patents and patent applications owned by
Licensor.

 

B.                                     Licensor and Licensee desire to amend the
Agreement in order to include certain additional patent applications owned by
Licensor to the definition of “Patent Properties” as set forth in the Agreement
so that such additional patent applications would be covered by the license
granted by Licensor to Licensee pursuant to the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:

 

1.                                       New Item 3 of Section One.  The
existing item 3 of Section One of the Agreement entitled “Subject Matter” is
hereby deleted in its entirety and the following new item 3 is hereby inserted
in the Agreement:

 

3.                                       The subject matter of this Agreement
includes all of Licensor’s patents and patent applications on retractable
syringe technology, both domestic and foreign, including any continuations,
divisions, and reissues thereof, as well as all foreign counterpart patent
applications that can be filed and improvements thereof.  This Agreement
specifically includes the following “Patent Properties” which are set forth
below:

 

U.S. Patent 5,120,310, Issued June 9, 1992, entitled “Nonreusable Syringe;”

 

U.S. Patent 5,188,613, Issued February 23, 1993, entitled “Nonreusable Syringe
with Safety Clip;”

 

U.S. Patent 5,267,961, Issued December 7, 1993, entitled “Nonreusable Syringe
with Safety Clip;”

 

1

--------------------------------------------------------------------------------


 

Foreign Counterpart Patent Applications on the Nonreusable Syringe with Safety
Clip corresponding to U.S. Patents 5,120,310 and 5,188,613 for Europe (Serial
No. 92910361.2), China (Serial No. 92102245.X), India (Serial No. 186/CAL/92),
Mexico (Serial No. 92-01493), and Taiwan (Serial No. 82205282);

 

U.S. Patent 5,423,758, Issued June 13, 1995, entitled “Retractable Fluid
Collection Devise” and a Counterpart Patent Cooperation Treaty Application
Serial No. 94/13953, entitled “Blood Sampler,” Filed December 6, 1994
designating all PCT countries;

 

U.S. Patent 5,385,551, Issued January 31, 1995, entitled “Nonreusable Syringe
with Front Retraction” and a Counterpart Patent Cooperation Treaty Application
Serial No. PCT/US94/10235, Filed September 7, 1994 designating all PCT
countries;

 

U.S. Patent 5,389,076, Issued February 14, 1995, entitled “Single Use Medical
Device with Retraction Mechanism” and a Counterpart Patent Cooperation Treaty
Application Serial No. PCT/US95/03953, Filed March 31, 1995 designating all PCT
countries;

 

U.S. Patent 5,637,092, Issued June 10, 1997, entitled “Syringe Plunger Locking
Assembly;”

 

U.S. Patent 5,578,011, Issued November 26, 1996, entitled “Tamperproof
Retractable Syringe;”

 

U.S. Patent 5,810,775, Issued September 22, 1998, entitled “Cap Operated
Retractable Medical Device;”

 

U.S. Patent 6,872,193, Issued March 29, 2005, entitled “IV Catheter Introducer
with Retractable Needle;”

 

U.S. Patent 6,494,863, Issued December 17, 2002, entitled “One-Use Retracting
Syringe with Positive Needle Retention;”

 

U.S. Patent 5,817,058, Issued October 6, 1998, entitled “Retractable Catheter
Introducer Structure;”

 

U.S. Patent 5,997,512, Issued December 7, 1999, entitled “Retractable Dental
Syringe;”

 

U.S. Patent 6,221,055, Issued April 24, 2001, entitled “Retractable Dental
Syringe;”

 

2

--------------------------------------------------------------------------------


 

U.S. Patent 7,351,224, Issued April 1, 2008, entitled “Retractable Syringe
Assembly Designed for One Use;”

 

U.S. Patent 6,572,584, Issued June 3, 2003, entitled “Retractable Syringe with
Reduced Retraction Force;”

 

U.S. Patent 6,474,472, Issued November 4, 2002, entitled “Safety Sharps Bagging
Apparatus;”

 

U.S. Patent 5,989,220, Issued November 23, 1999, entitled “Self-Retracting IV
Catheter Introducer;”

 

U.S. Patent 6,090,077, Issued July 18, 2000, entitled “Syringe Plunger Handle
Assembly and Barrel;”

 

U.S. Patent 5,632,733, Issued May 27, 1997, entitled “Tamperproof Retractable
Syringe;”

 

U.S. Patent 5,779,679, Issued July 14, 1998, entitled “Winged IV Catheter;”

 

U.S. Patent 6,210,371, Issued April 3, 2001, entitled “Winged IV Set;”

 

U.S. Patent 6,015,438, Issued January 18, 2000, entitled “Full Displacement
Retractable Syringe;”

 

U.S. Patent Application, Serial No. 12/059,635, filed March 31, 2008, entitled
“Medical Device with Retractable Needle;”

 

U.S. Patent Application, Serial No. 10/969,128, filed October 18, 2004, entitled
“Fixed Dose Syringe with Limited Aspiration;”

 

U.S. Patent Application, Serial No. 11/042,941, filed January 25, 2005, entitled
“IV Catheter Introducer with Retractable Needle;”

 

U.S. Patent Application, Serial No. 11/743,706, filed on May 3, 2007, entitled
“Syringe with Recessed Nose for Use with Frontal Attachments;”

 

U.S. Patent Application, Serial No. 12/030,637, filed on February 13, 2008,
entitled “Syringe with Recessed Nose and Protective Guard for Use with Frontal
Attachments,”

 

U.S. Patent Application, Serial No. 12/167,343, filed on July 3, 2008, entitled
“Cleaning Tool for Attachment Surfaces;” and

 

3

--------------------------------------------------------------------------------


 

U.S. Patent Application, Serial No. 12/136,462, filed on June 10, 2008, entitled
“Fluid Flow Control Device with Retractable Cannula.”

 

These patents and patent applications and the right to file additional foreign
regional and national counterpart applications are collectively referred to
herein as “Patent Properties.”

 

2.                                       No Other Amendment; Definitions. 
Except as specifically modified and amended pursuant to Section 1 hereof, the
Agreement shall remain in full force and effect without revision thereto. 
Moreover, all capitalized terms used in this First Amendment, unless otherwise
defined herein or the context specifically provides otherwise, shall have the
same meanings herein as attributed to such terms in the Agreement.

 

3.                                       Binding Effect.  This First Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns or, as appropriate, heirs and legal
representatives.

 

4.                                       Applicable Law.  THIS FIRST AMENDMENT,
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

 

5.                                       Jurisdiction and Venue.  Any judicial
proceedings brought by or against any party on any dispute arising out of this
First Amendment or any matter related thereto shall be brought in the state or
federal courts of Dallas County, Texas, and, by execution and delivery of this
First Amendment each of the parties accepts for itself the exclusive
jurisdiction and venue of the aforesaid courts as trial courts, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
First Amendment after exhaustion of all appeals taken (or by the appropriate
appellate court if such appellate court renders judgment).

 

6.                                       Descriptive Headings; Language
Interpretation.  The descriptive headings of this First Amendment are inserted
for convenience only and do not constitute a part of this First Amendment.  In
the interpretation of this First Amendment, unless the context otherwise
requires, (a) words importing the singular shall be deemed to import the plural
and vice versa, (b) words denoting gender shall include all genders, and
(c) references to parties, articles, sections, schedules, paragraphs and
exhibits shall mean the parties, articles, sections, schedules, paragraphs and
exhibits of and to this First Amendment.

 

7.                                       Integration.  This First Amendment
contains the entire understanding of the parties with respect to the subject
matter hereof.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth or referred to
herein.  This First Amendment supersedes all prior agreements and understandings
between the parties with respect to the subject matter hereof.

 

4

--------------------------------------------------------------------------------


 

8.                                       Counterparts.  This First Amendment may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument, and it
shall not be necessary in making proof of this First Amendment to produce or
account for more than one such counterpart.

 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date set forth above.

 

 

LICENSOR:

By:

s/ Thomas J. Shaw

 

 

Thomas J. Shaw, individually

 

 

 

 

LICENSEE:

RETRACTABLE TECHNOLOGIES, INC.

 

 

 

 

 

By:

s/ Steven R. Wisner

 

 

Printed Name: Steven R. Wisner

 

 

Title: Executive Vice President

 

5

--------------------------------------------------------------------------------